Citation Nr: 0511881	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  01-07 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to June 1949 
and from February 1951 to February 1974.  Service in Vietnam 
is confirmed by the veteran's service medical records.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The veteran died in April 1999.  The cause of the 
veteran's death was metastatic malignant melanoma.

2.  The veteran's malignant melanoma was not manifest in 
service or within 1 year of separation from service and is 
unrelated to service, including Agent Orange exposure.  

3.  During the veteran's lifetime, service connection was 
established for coronary artery and valvular disease, rated 
as 30 percent disabling; psoriasis, 30 percent; and cluster 
type headaches, noncompensable.  After his death, service 
connection was established for prostate cancer evaluated as 
noncompensable.

4.  Service-connected disabilities did not materially 
influence death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the claimant in May 2004.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
VCAA notice predated adjudication of the current claim.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the claimant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The January 2005 
supplemental statement of the case constituted subsequent 
process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, VA 
medical records and examination reports, a VA medical 
opinion, and private medical records have been obtained.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Cause of Death

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for malignant tumors when manifest to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

38 C.F.R. § 3.309 (e) Disease associated with exposure to 
certain herbicide agents. If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  
 
    Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. 
 
NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In order to constitute 
the contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue before the Board is service connection for the 
cause of the veteran's death. The veteran died in April 1999 
at age 69.  The veteran's death certificate notes that the 
cause of death was metastatic malignant melanoma.  The 
veteran was not service-connected for metastatic malignant 
melanoma.  

At the time of the veteran's death, service connection was in 
effect for coronary artery and valvular disease, psoriasis, 
and cluster type headaches.  Additionally, after the 
veteran's death, a July 2002 rating decision established 
service connection for prostate cancer for accrued benefits 
purposes.

In this case, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply, as it has not been alleged that the 
veteran contracted malignant melanoma while engaging in 
combat with the enemy.

There is no competent evidence linking malignant melanoma to 
service or a service-connected disability.  The service 
medical records do not report malignant melanoma and the only 
skin abnormality reported on service retirement examination 
in April 1973 was psoriasis.  Moreover, a January 1999 VA 
inpatient note indicates that a history of malignant melanoma 
was first noted in the veteran's left lower extremity in the 
Fall of 1997.  While the appellant contends that the 
veteran's malignant melanoma was due to Agent Orange 
exposure, malignant melanoma is not on the list of 
disabilities presumed service-connected based on Agent Orange 
exposure, and no competent evidence has been submitted to 
show a nexus between Agent Orange exposure and the malignant 
melanoma.  There is simply no competent evidence establishing 
that malignant melanoma was incurred in or aggravated by 
service, manifest within a year of service discharge, or due 
to Agent Orange exposure.

The Board notes that the veteran had cancer in his lungs.  
However, the evidence affirmatively shows that it was 
metastatic malignant melanoma.  Presumptive service 
connection may not be established under 38 U.S.C. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure, if the 
cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  Evidence 
sufficient to support the conclusion that a cancer listed in 
section 3.309(e) resulted from metastasis of a cancer not 
associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d).  VAOPGCPREC 18-97  (May 2, 1997).  The April 1999 
pathology report indicates a pathological diagnosis of 
malignant melanoma with metastases to lungs.  Furthermore, 
the 2004 examiner clearly established that the cause of the 
veteran's death was entirely related to progressive malignant 
melanoma.  The evidence rebuts the presumption of service 
connection for the veteran's lung cancer.  It was malignant 
melanoma which had metastasized to the lungs.

The Board notes that the veteran had prostate cancer and a 
radical prostatectomy in 1997.  However, there is no 
competent evidence of record indicating that it caused or 
contributed substantially or materially to his death.  In 
addition, there is no competent evidence that the fatal 
disease process, melanoma, had any relationship to prostate 
cancer.  Rather, the 2004 examiner clearly established that 
the cause of the veteran's death was entirely related to 
progressive malignant melanoma.

The appellant has asserted that the veteran's 
service-connected heart disease contributed to his death.  
She asserts that a pulmonary embolism from his 
service-connected coronary artery and valvular disease caused 
or contributed substantially or materially to his death.  His 
terminal hospital report indicates that in the early part of 
April he declined rapidly and became bed bound, and that for 
the last few days of his life he was comatose.  There had 
been consideration in January 1999 of embolic events from the 
valve replacement, as the appellant has underscored, and the 
autopsy report indicates that there was a pulmonary embolus 
in the right lobe.  However, the report also notes that there 
was no evidence of ischemia or infarct in the lung 
parenchyma.  The autopsy report does note, however, that 
there was a frontal tumor with significant recent hemorrhage 
and an associated midline shift, and that the right uncus was 
mildly herniated.  The autopsy report indicates that terminal 
events of decreased level of consciousness were probably 
secondary to multiple brain metastases.  It concludes that 
the veteran had atherosclerotic and valvular heart disease, 
but that he died from complications related to the metastatic 
spread of malignant melanoma.  Once again, the report's 
conclusion was that malignant melanoma caused the veteran's 
death.  The autopsy examiner considered all autopsy evidence 
and is probative.  

Additionally, the June 2004 VA medical opinion is probative 
evidence indicating that the veteran's coronary artery and 
valvular disease did not in any way contribute to the 
veteran's melanoma or hasten his death.  The examining 
physician reviewed the veteran's claims folder extensively 
with special attention paid to the autopsy report of April 
1999.  He stated that the autopsy report made specific 
reference to arteriosclerotic and valvular heart disease, 
noting no evidence of contribution to the veteran's death, 
but that instead, the veteran died from complications related 
to metastatic progressive spread of his malignant melanoma.  
The examining VA physician opined that the cause of the 
veteran's death was entirely related to the veteran's 
progressive widespread malignant melanoma.  

Although a service-connected disability affected a vital 
organ, he was not debilitated due to service-connected 
disability and there is no evidence that he was rendered less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Rather, the opinion of record 
establishes that the coronary artery disease and hypertension 
did not in any way contribute to death.

The appellant has highlighted the words "Death with autopsy, 
100 % service connected" in the veteran's April 1999 
terminal hospital report.  However, those words are of little 
probative value as the report merely indicates that that is 
the type of discharge the veteran was given.  The death 
certificate, autopsy report, and June 2004 VA medical opinion 
are more probative.

While the appellant has contended that ultraviolet treatment 
for psoriasis which the veteran had in service cause his 
malignant melanoma, and while service medical records show 
ultraviolet treatment for psoriasis, no competent evidence 
showing a nexus between the veteran's ultraviolet treatment, 
his psoriasis, and his fatal malignant melanoma has been 
submitted.  

The Board notes that while laypersons such as the veteran and 
the appellant are considered competent to report symptoms, 
competent evidence is required to establish a medical 
diagnosis or etiology of a disease.  Thus, the appellant's 
statements as to the etiology of the veteran's death are not 
competent.  See Espiritu v. Derwinski,  2 Vet. App. 492, 494- 
95 (1992) (noting that lay persons are not competent to offer 
evidence that requires medical knowledge).  

The evidence shows that metastatic malignant melanoma caused 
the veteran's death, and that melanoma was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disability.  Additionally, the 
evidence shows that service-connected disabilities did not 
cause or contribute substantially or materially to the 
veteran's death.  Therefore, the Board finds that the 
preponderance of the evidence is against granting service 
connection for the cause of the veteran's death, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


